Citation Nr: 0902399	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-04 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an evaluation in excess of 30 percent 
disabling for total knee replacement, right knee, with 
degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to April 
1982.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Fall, 
South Dakota.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his January 2006 substantive appeal, the veteran requested 
a hearing before a member of the Board, to be held at a local 
VA office.  The record is absent for evidence that he was 
scheduled for a Board hearing.  

In argument received from his representative in December 
2008, the veteran reiterated that he wants a Board hearing.  
On remand, the veteran should be scheduled for a Board 
hearing.  

Additionally, the Court of Appeals for Veterans Claims has 
recently clarified the VCAA notice requirements for increased 
ratings claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 43 (2008).  If the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Id.  

Here, the veteran's right knee disability is rated under 
Diagnostic Code 5257, and by analogy, under Diagnostic Codes 
5010 and 5055.  Diagnostic Code 5055 refers specifically to 
Diagnostic Codes 5256, 5260, and 5262, which all specify 
measurements in degrees for various ratings.  Diagnostic Code 
5010 refers to Diagnostic Code 5003, which contains criteria 
such as presence of muscle spasm.  On remand, the veteran 
should be provided with the notice specified in Vazquez-
Flores, and this should include the criteria listed in 
Diagnostic Codes 5003, 5256, 5260, and 5261.  

Finally, the veteran last underwent a VA examination of his 
right knee in September 2005.  So that VA has an accurate 
picture of the extent of his disability over the appeals 
period, the veteran should be afforded another VA joints 
examination of his right knee.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice 
letter, including the notice specified 
by the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  The 
notice is to include the criteria 
specified in Diagnostic Codes 5003, 
5055, 5256, 5260, and 5261.  See 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

2.  Schedule the veteran for a VA 
joints examination of his right knee.  

3.  Then readjudicate the claim on 
appeal, if the benefit sought is not 
granted in full, send the veteran and 
his representative a supplemental 
statement of the case, and allow an 
appropriate period to respond thereto.  

4.  Schedule the veteran for a hearing 
before a member of the Board in the 
order that the request was received.  
Notice should be sent to the veteran 
and to his representative in accordance 
with applicable regulations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




